746 N.W.2d 299 (2008)
In re Erin Nicole STIENKE, Minor.
Department of Human Services, Petitioner-Appellee,
v.
Barbara Delano, Respondent-Appellant, and
Ronnie J. Stienke, Respondent.
In re Rony Michelle Stienke, a/k/a Ronny Michelle Stienke, Minor.
Department of Human Services, Petitioner-Appellee,
v.
Barbara Delano, Respondent-Appellant, and
Ronnie J. Stienke, Respondent.
Docket Nos. 136046, 136047. COA Nos. 279185, 279212.
Supreme Court of Michigan.
April 4, 2008.
*300 On order of the Court, the application for leave to appeal the February 26, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.